Case: 19-60862     Document: 00515786662         Page: 1     Date Filed: 03/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-60862                           March 18, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edward James Mobley; Jerome Benamon,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CR-40-3


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          A jury convicted Edward James Mobley and Jerome Benamon of
   assaulting a postal service driver and brandishing and discharging a firearm
   during the assault, in violation of 18 U.S.C. § 2114(a) and 18 U.S.C.
   § 924(c)(1)(A). The district court sentenced Mobley to a total term of 183


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60862      Document: 00515786662          Page: 2   Date Filed: 03/18/2021




                                    No. 19-60862


   months of imprisonment and four years of supervised release. Benamon was
   sentenced to a total term of 180 months of imprisonment and four years of
   supervised release.
          On appeal, Benamon and Mobley challenge the district court’s denial
   of their motion for new trial based on a claim that the Government violated
   Brady v. Maryland, 373 U.S. 83, 87 (1963). Benamon argues that the
   Government violated Brady by failing to preserve favorable and material
   video surveillance evidence. Both Benamon and Mobley argue that the
   Government violated Brady by failing to disclose what investigators observed
   on the subsequently destroyed footage once they learned that the footage was
   inconsistent with the testimony of the Government’s primary witness, co-
   defendant Khalil Slayton.
          Benamon fails to identify “a single exculpatory fact that might have
   emerged from the lost” video footage. United States v. Moore, 452 F.3d 382,
   388 (5th Cir. 2006) (per curiam). Even if the lost video surveillance evidence
   was potentially useful to his defense, Benamon fails to show that the
   Government acted in bad faith in failing to preserve the evidence that was
   destroyed due to a third-party’s retention settings. See id. at 388-89.
          Moreover, even if we assume the Government failed to disclose the
   contents of the lost video footage after Slayton’s testimony, Benamon and
   Mobley fail to show that the evidence was material so as to “undermine
   confidence in the verdict.” Wearry v. Cain, 136 S. Ct. 1002, 1006 (2016)
   (Alito, J., dissenting) (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)).
   The evidence does not appear to “seriously undermine” Slayton’s testimony
   “on an essential issue.” See United States v. Sipe, 388 F.3d 471, 478 (5th Cir.
   2004) (quoting United States v. Weintraub, 871 F.2d 1257, 1262 (5th Cir.
   1989)).   Moreover, Slayton’s testimony was “strongly corroborated by
   additional evidence” in the record supporting a guilty verdict. See id.




                                         2
Case: 19-60862       Document: 00515786662         Page: 3   Date Filed: 03/18/2021




                                    No. 19-60862


   Accordingly, Benamon and Mobley have failed to show that the district court
   erred in denying their motion for new trial.
            Benamon also argues that, in its closing argument rebuttal, the
   Government improperly referred to evidence that was not adduced at trial.
   Because Benamon “failed to make a contemporaneous objection to the
   prosecutor’s closing remarks in the trial court,” plain error review applies.
   United States v. Mares, 402 F.3d 511, 515 (5th Cir. 2005) (citing United States
   v. Gallardo-Trapero, 185 F.3d 307, 322 (5th Cir. 1999)).          Even if the
   prosecutor’s closing argument contained an improper or impermissible
   statement based on facts not in evidence, the remarks were not “so
   pronounced and persistent as to permeate the entire atmosphere of the trial.”
   United States v. Ramirez-Velasquez, 322 F.3d 868, 875 (5th Cir. 2003)
   (internal quotation marks omitted) (quoting United States v. Iredia, 866 F.2d
   114, 117 (5th Cir. 1989) (per curiam)). Moreover, the district court instructed
   the jury throughout the trial that the attorneys’ statements were not
   evidence, further reducing any prejudice that may have stemmed from the
   statements. See id. at 875. Lastly, the record contains ample evidence of
   Benamon’s guilt which, when combined with the district court’s curative
   instructions, outweighs any prejudicial effect of the prosecutor’s comments.
   See id. at 875-76. Accordingly, Benamon fails to show his substantial rights
   were affected or that any error seriously affected the public reputation of the
   proceedings. See United States v. Aguilar, 645 F.3d 319, 323, 325 (5th Cir.
   2011).
            Lastly, Benamon challenges the denial of his motion to suppress his
   written statement to police during an interview that he argues was obtained
   in violation of Miranda v. Arizona, 384 U.S. 436 (1966). Even if the district
   court erred in finding that Benamon was not in custody at the time of his
   interview, any such error is harmless. See United States v. Ackerman, 704 F.2d
   1344, 1349 (5th Cir. 1983).



                                         3
Case: 19-60862   Document: 00515786662           Page: 4   Date Filed: 03/18/2021




                                  No. 19-60862


                              *        *         *
         Accordingly, the judgments of the district court are AFFIRMED.




                                       4